UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6156



WILLIAM R. HINTON,

                                            Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-2146-DKC)


Submitted:   April 20, 1999                    Decided:   May 4, 1999


Before ERVIN and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William R. Hinton, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, David Jonathan Taube, Assistant Attorney General,
Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William R. Hinton appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).    We find that Hinton’s petition was barred by the one-

year statute of limitations. See 28 U.S.C.A. § 2244(d) (West Supp.

1998).   Hinton had until April 23, 1997, to file his federal habeas

petition.     See Brown v. Angelone, 150 F.3d 370, 375-76 (4th Cir.

1998).   The limitations period was tolled on April 18, 1997, when

Hinton’s state petition was properly filed. The state petition re-

mained pending until June 5, 1998.     Thus, Hinton had until June 11,

1998, to file his federal habeas petition.     Hinton did not file the

petition until June 30, 1998.     Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




                                   2